 

\

Exhibit 10.1
AVANIR PHARMACEUTICALS
DOCS® Financing Program
5,684,000 Shares of Class A Common Stock,
no par value
SALES AGREEMENT
December 15, 2006
DOCS® is a registered service mark of Brinson Patrick Securities Corporation

 



--------------------------------------------------------------------------------



 



     THIS SALES AGREEMENT (the “Agreement”) dated as of December 15, 2006
between Brinson Patrick Securities Corporation, having its principal office at
330 Madison Avenue, 9th Floor, New York, New York 10017 (the “Sales Manager”)
and Avanir Pharmaceuticals, a corporation organized and existing under the laws
of the State of California (the “Company”).
     WHEREAS, the Company desires to issue and sell through the Sales Manager,
as agent, up to 5,684,000 shares (the “Maximum Amount”) of its Class A Common
Stock, no par value (the “Stock”), on the terms set forth in Article II below.
The Maximum Amount shall be appropriately adjusted for stock splits and reverse
splits.
     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Sales Manager agree as follows:
ARTICLE I
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
     1.1 For purposes of this Agreement, unless the context requires to the
contrary, the term “Company” shall also include all significant subsidiaries (as
defined by Section 1-02 of Regulation S-X) of the Company. The Company
represents and warrants to, and agrees with, the Sales Manager that:
     (a) The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the “Act”), and the rules and regulations
thereunder (“Rules and Regulations”), and the Company is eligible to use Form
S-3 for the transactions contemplated by this Agreement. A registration
statement on Form S-3 (Registration No. 333-125979) with respect to, among other
securities, the Stock, including a form of prospectus, has been prepared by the
Company in conformity with the requirements of the Act and the Rules and
Regulations, has been filed with the Securities and Exchange Commission (the
“Commission”) and has been declared effective by the Commission. No stop order
suspending the effectiveness of such registration statement has been issued, and
no proceeding for that purpose has been instituted or, to the knowledge of the
Company, threatened by the Commission. Such registration statement, as it may
have heretofore been or may hereafter be amended, is referred to herein as the
“Registration Statement,” and the final form of prospectus included in the
Registration Statement for purposes of offers and sales of the Stock
contemplated herein, as amended or supplemented from time to time, is referred
to herein as the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus, or any amendment or supplement thereto shall be
deemed to refer to and include the documents incorporated (or deemed to be
incorporated) by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein.
     (b) Each part of the Registration Statement, when such part became or
becomes effective, and the Prospectus and any amendment or supplement thereto,
on the date of filing thereof with the Commission and at each Settlement Date
(as hereinafter defined), conformed or

 



--------------------------------------------------------------------------------



 



will conform in all material respects with the requirements of the Act and the
Rules and Regulations; each part of the Registration Statement, when such part
became or becomes effective, did not or will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Prospectus
and any amendment or supplement thereto, on the date of filing thereof with the
Commission and at each Settlement Date, did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; except that the foregoing shall not apply to statements in
or omissions from any such document in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Sales
Manager, specifically for use in the Registration Statement, the Prospectus or
any amendment or supplement thereto. There are no Commission comments to any
part of the Registration Statement, Prospectus or any amendment or supplement
thereto, that have not been resolved as of the date hereof.
     (c) The documents incorporated by reference in the Registration Statement
or the Prospectus, or any amendment or supplement thereto, when they were or are
filed with the Commission under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), conformed or will conform in all material respects with
the requirements of the Act or the Exchange Act, as applicable, and the rules
and regulations of the Commission thereunder.
     (d) The financial statements of the Company, together with the related
schedules and notes thereto, set forth or included in the Registration Statement
and Prospectus, fairly present the financial condition of the Company as of the
dates indicated and the results of operations, changes in financial position,
stockholders’ equity, and cash flows for the periods therein specified, in
conformity with generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise stated therein). The
summary and selected financial and statistical data, if any, included in the
Registration Statement and the Prospectus present fairly the information shown
therein and, to the extent based upon or derived from the financial statements,
have been compiled on a basis consistent with the financial statements presented
therein. As of the date hereof, there are no comments pending from the
Commission that, if not resolved favourably to the Company, could have the
effect of requiring a restatement of financial statements of the Company.
     (e) The accountants who certified the financial statements and the
supporting schedules included in the Registration Statement are and, during the
periods covered by their reports, were qualified and independent public
accountants as required by Rule 2-01 of Regulation S-X.
     (f) The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of California. The
Company is duly qualified and in good standing as a foreign corporation in each
jurisdiction in which the character or location of its assets or properties
(owned, leased or licensed) or the nature of its business makes such
qualification necessary (including every jurisdiction in which it owns or leases
real property), except for such jurisdictions where the failure to so qualify
would not have a Material Adverse Effect on the Company. For purposes of this
Agreement, “Material Adverse Effect” means (i) any adverse effect on the
business, operations, properties or financial condition of the Company

2



--------------------------------------------------------------------------------



 



that is (either alone or together with all other adverse effects) material to
the Company, and/or (ii) any material adverse effect on the transactions
contemplated under this Agreement or any other agreement or document
contemplated hereby or thereby. Each of the Company’s significant subsidiaries
is validly existing as a corporation, limited liability company or partnership,
as applicable, in its respective jurisdiction of formation. Schedule 1.1(f)
hereto identifies each of the Company’s subsidiaries that is a significant
subsidiary (as defined in Section 1-02 of Regulation S-X) of the Company. All of
the issued and outstanding capital stock, limited liability company interests or
partnership interests, as applicable, of each significant subsidiary has been
duly authorized and validly issued, is fully paid and nonassessable and (except
as otherwise disclosed in the Registration Statement and the Prospectus) is
owned by the Company, directly or indirectly, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. Except as
disclosed in the Registration Statement and the Prospectus, the Company does not
own, lease or license any asset or property or conduct any business outside the
United States of America. The Company has all requisite corporate power and
authority and all necessary authorizations, approvals, consents, orders,
licenses, certificates and permits of and from all governmental orders or
regulatory bodies or any other person or entity, to own, lease, license and
operate its assets and properties and conduct its business as now being
conducted and as described in the Registration Statement and the Prospectus;
except for such authorizations, approvals, consents, orders, licenses,
certificates and permits the absence of which would not have a Material Adverse
Effect.
     (g) The Company has good and marketable title to, or leasehold interests
in, all properties and assets (including, without limitation, mortgaged assets)
as described in the Registration Statement and the Prospectus as owned by the
Company, free and clear of all liens, charges, encumbrances or restrictions,
except such as are described in the Registration Statement and the Prospectus
and except such as would not have a Material Adverse Effect on the Company. The
Company has such consents, easements, rights-of-way or licenses (collectively,
“rights-of-way”) from any person as are necessary to conduct its business in the
manner described in the Registration Statement, except for those which if not
obtained would not, singly or in the aggregate, have a Material Adverse Effect
on the Company, and none of such rights-of-way contains any restriction that is
materially burdensome to the Company.
     (h) The Company has been subject to the requirements of Section 12 of the
Exchange Act during the period commencing 36 months preceding the filing of the
Registration Statement and ending on the date hereof (the “Reporting Period”)
and during such Reporting Period the Company has timely filed all material and
reports required under Sections 13(a), 14 and/or 15(d) of the Exchange Act. All
such materials and reports conformed in form and substance to the requirements
of the Exchange Act and the rules and regulations thereunder. As of the date of
filing of the Registration Statement, and as of the date hereof, the aggregate
market value of the voting and non-voting common equity held by non-affiliates
of the Company was and is at least $150 million.
     (i) There is no litigation or governmental or other proceeding or
investigation before any court or before or by any public body or board pending
or, to the knowledge of the Company, threatened against, or involving the
assets, properties or businesses of the Company which would have a Material
Adverse Effect on the Company or the offering contemplated by this Agreement,
except as described in the Registration Statement.

3



--------------------------------------------------------------------------------



 



     (j) The Company maintains insurance (issued by insurers of recognized
financial responsibility) of the types and in the amounts generally deemed
adequate for its businesses and, to the knowledge of the Company, consistent
with insurance coverage maintained by similar companies in similar businesses,
including, but not limited to, product liability insurance covering the
Company’s products, insurance covering real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against, all of which insurance is in full
force and effect.
     (k) Subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, except as described therein,
(i) there has not been any material adverse change in the assets or properties,
business, results of operations, or condition (financial or otherwise) of the
Company, whether or not arising from transactions in the ordinary course of
business; (ii) the Company has not sustained any material loss or interference
with its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree; (iii) since the date of the latest balance
sheet, included or incorporated by reference in the Registration Statement and
the Prospectus, except as reflected therein, the Company has not undertaken any
liability or obligation, direct or contingent, except such liabilities or
obligations undertaken in the ordinary course of business; and (iv) there has
not been any transaction that is material to the Company, except transactions in
the ordinary course of business or as otherwise disclosed in the Registration
Statement and the Prospectus.
     (l) There is no document or contract of a character required to be
described in the Registration Statement or the Prospectus or to be filed as an
exhibit to the Registration Statement that is not described or filed in the
manner and within the time periods required under the Exchange Act. Each
document, instrument, contract and agreement of the Company described in the
Registration Statement or the Prospectus or incorporated by reference therein or
listed as exhibits to the Registration Statement is in full force and effect and
is valid and enforceable by and against the Company in accordance with their
terms, assuming the due authorization, execution and delivery thereof by each of
the other parties thereto except as otherwise disclosed in the Registration
Statement or Prospectus. The Company is not, nor to the knowledge of the Company
is any other party, in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default, which default or event would have a Material Adverse Effect. No default
exists, and no event has occurred which with notice or lapse of time or both
would constitute a default, in the due performance and observance of any term,
covenant or condition, by the Company of any other agreement or instrument to
which the Company is a party or by which it or its properties or business may be
bound or affected, which default or event would have a Material Adverse Effect.
     (m) The Company is not in violation of any term or provision of its
charter, by-laws or operating agreement, as applicable. The Company is not in
violation of any franchise, license, permit, judgment, decree, order, statute,
rule or regulation, where the consequences of such violation would have a
Material Adverse Effect.

4



--------------------------------------------------------------------------------



 



     (n) Except as described in the Prospectus, neither the execution, delivery
and performance of this Agreement by the Company nor the consummation of any of
the transactions contemplated hereby (including, without limitation, the
issuance and sale by the Company of the Stock) will give rise to a right to
terminate or accelerate the due date of any payment due under, or conflict with
or result in the breach of any term or provision of, or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, or require any consent or waiver under, or result in the execution or
imposition of any lien, charge, encumbrance, claim, security interest,
restriction or defect upon any properties or assets of the Company pursuant to
the terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company is a party or by which the Company is bound, or
any of its properties are bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or violate
any provision of the charter or by-laws of the Company, except for such consents
or waivers which have already been obtained and are in full force and effect.
     (o) All of the outstanding shares of common stock of the Company have been
duly authorized and validly issued and are fully paid and nonassessable and none
of such shares were issued in violation of any pre-emptive or other similar
right. The Stock, when issued and sold pursuant to this Agreement, will be duly
authorized and validly issued, fully paid and nonassessable and will not be
issued in violation of any pre-emptive or other similar right. Except as
disclosed in the Registration Statement and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any capital stock of the
Company or any security convertible into or exercisable or exchangeable for such
capital stock, except for standard dividend reinvestment plans. The Stock
conforms in all material respects to all statements relating thereto contained
in the Registration Statement and the Prospectus. All stock options issued by
the Company have been issued in compliance with law; and the terms and provision
of such stock options were established in compliance with law.
     (p) Subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, except as (x) described or
referred to therein, or (y) are not material (as to clauses (i) and (ii) only),
are consistent with past practice (as to clauses (i) and (ii) only), and are
publicly disclosed, the Company has not (i) issued any securities (except as
would have been permitted pursuant to the proviso contained in Section 3.1(k) of
this Agreement) or incurred any liability or obligation, direct or contingent,
except such liabilities or obligations incurred in the ordinary course of
business including, without limitation, debt financing to acquire and develop
properties, (ii) entered into any transaction not in the ordinary course of
business or (iii) declared or paid any dividend or made any distribution on any
shares of its capital stock or redeemed, purchased or otherwise acquired or
agreed to redeem, purchase or otherwise acquire any shares of its capital stock.
     (q) Except as disclosed in the Registration Statement and Prospectus, no
holder of any security of the Company has the right, which has not been waived,
to have any security owned by such holder included in the Registration
Statement.
     (r) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of

5



--------------------------------------------------------------------------------



 



the Stock by the Company. This Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes and will constitute the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms. Except for any “blue sky” filings or
Trading Market (as defined below) listing applications to be filed pursuant
hereto), each approval, consent, order, authorization, designation, declaration
or filing by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation of the transactions contemplated hereby and the
issuance and sale of the Stock by the Company has been obtained or made and is
in full force and effect. The Company will use commercially reasonable efforts
to cause the Stock to be listed for trading on the Trading Market. For purposes
of this Agreement, the “Trading Market” is (i) the NASDAQ Global Market, and
(ii) each other national securities exchange or market on which the common stock
of the Company trades or is admitted for trading.
     (s) The Company has not incurred any liability for a fee, commission or
other compensation on account of the employment of a broker or finder in
connection with the transactions contemplated by this Agreement other than as
contemplated hereby or as described in the Registration Statement.
     (t) The Company is conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, except where the failure to be so in compliance would not
have a Material Adverse Effect.
     (u) No transaction has occurred between or among the Company and any of its
officers or directors or any affiliate or affiliates of any such officer or
director that is required to be described in and is not described in the
Registration Statement and the Prospectus.
     (v) The Company has not taken, nor will it take, directly or indirectly,
any action designed to or which might reasonably be expected to cause or result
in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of the common stock
of the Company to facilitate the sale or resale of any of the Stock.
     (w) The Company has filed all federal, state, local and foreign tax returns
that are required to be filed through the date hereof (and will file all such
tax returns when and as required to be filed after the date hereof), or has
received extensions thereof, and has paid all taxes shown on such returns to be
due on or prior to the date hereof (and will pay all taxes shown on such returns
to be due after the date hereof) and all assessments received by it to the
extent that the same are material and have become due except where the failure
to file such a return or pay such amount would not have a Material Adverse
Effect.
     (x) The Company owns or has valid, binding and enforceable licenses or
other rights to use the patents and patent applications, inventions, copyrights,
trademarks, service marks, trade names, service names, technology and know-how
(including without limitation trade secrets and other unpatented and/or
unpatentable proprietary rights but excluding generally commercially available
“off the shelf” software programs licensed pursuant to shrink wrap or “click and
accept” licenses) necessary to conduct the business of the Company in the manner
described in the Registration Statement and the Prospectus (collectively, the
“Company

6



--------------------------------------------------------------------------------



 



Intellectual Property”), except for any Company Intellectual Property the
absence of which, individually or in the aggregate, would not have a Material
Adverse Effect. Except as described in the Prospectus, the Company Intellectual
Property is free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest, whether imposed by agreement, contract,
understanding, law, equity or otherwise, except for (i) liens for taxes not yet
due, (ii) mechanics liens and similar liens for labor, materials or supplies
incurred in the ordinary course of business for amounts that are not delinquent
and (iii) any liens that individually or in the aggregate are not material (a
“Permitted Liens”) or where any failure to have such adequate licenses or other
rights of use to such Intellectual Property, individually or in the aggregate,
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company is not obligated to pay a royalty, grant a
license or provide other consideration to any third party in connection with the
Company Intellectual Property other than as disclosed in the Registration
Statement and the Prospectus. Except as disclosed in the Registration Statement
and the Prospectus or as would not have a Material Adverse Effect, (i) the
Company has not received any notice of infringement or conflict with asserted
rights of others with respect to any Company Intellectual Property, (ii) the
conduct of the business of the Company in the manner described in the
Registration Statement and the Prospectus does not and, to the knowledge of the
Company, will not, infringe, interfere or conflict with any valid issued patent
claim or other Intellectual Property right of any third party and (iii) no third
party, including without limitation any academic or governmental organization,
possesses or could obtain rights to the Company Intellectual Property which, if
exercised, could enable such party to develop products competitive to those of
the Company, other than rights arising under applicable law in connection with
government sponsorship of Company research activities. Except as disclosed in
the Registration Statement and the Prospectus, the Company has not received any
notice or has any knowledge of (i) any potential infringement or
misappropriation by others of the Company Intellectual Property or (ii) any
Intellectual Property of others that potentially conflicts or interferes with
the Company Intellectual Property, that might reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. To the Company’s
knowledge, no claim of any patent or patent application (assuming the claims of
patent applications issue as currently pending) included in the Company
Intellectual Property is unenforceable or invalid, except for such
unenforceability or invalidity that would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. Each former and
current key employee and key independent contractor of the Company has signed
and delivered one or more written contracts with the Company pursuant to which
such employee or independent contractor assigns to the Company all of his, her
or its rights in and to any inventions, discoveries, improvements, works of
authorship, know-how or information made, conceived, reduced to practice,
authored or discovered in the course of employment by or performance of services
for the Company and any and all patent rights, copyrights, trademark and other
intellectual property rights therein or thereto.
     (y) Except as described in the Registration Statement and the Prospectus,
the Company possesses all certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted, including without
limitation all such certificates, authorizations and permits required by the
United States Food and Drug Administration (the “FDA”) or any other federal,
state or foreign agencies or bodies engaged in the regulation of pharmaceuticals
or biohazardous materials, except where the failure to so possess such
certificates, authorizations and permits,

7



--------------------------------------------------------------------------------



 



individually or in the aggregate, would not result in a Material Adverse Effect.
Except as described in the Registration Statement and the Prospectus, the
Company has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.
     (z) Except to the extent disclosed in the Registration Statement and the
Prospectus, the Company has not received any written notices or statements from
the FDA, the European Medicines Agency (the “EMEA”) or any other governmental
agency, and otherwise has no knowledge or reason to believe, that (i) any new
drug application or marketing authorization application for Zenvia (formerly
known as Neurodex) (“Zenvia”) may or will be rejected or determined to be
non-approvable; (ii) a delay in time for review and/or approval of a marketing
authorization application or marketing approval application in any jurisdiction
for Zenvia is or may be required, requested or being implemented; (iii) one or
more clinical studies for Zenvia shall or may be requested or required in
addition to the clinical studies submitted to the FDA prior to the date hereof
as a precondition to or condition of issuance or maintenance of a marketing
approval for Zenvia; (iv) any license, approval, permit or authorization to
conduct any clinical trial of or market any product or potential product of the
Company has been, will be or may be suspended, revoked, modified or limited,
except in the cases of clauses (i), (ii), (iii) and (iv) where such rejections,
determinations, delays, requests, suspensions, revocations, modifications or
limitations might not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     (aa) Except to the extent disclosed in the Registration Statement and the
Prospectus, to the Company’s knowledge, the preclinical and clinical testing,
application for marketing approval of, manufacture, distribution, promotion and
sale of the products and potential products of the Company is in compliance, in
all material respects, with all laws, rules and regulations applicable to such
activities, including without limitation applicable good laboratory practices,
good clinical practices and good manufacturing practices, except for such
non-compliance as would not, individually or in the aggregate, have a Material
Adverse Effect. The descriptions of the results of such tests and trials
contained in the Registration Statement and the Prospectus are accurate in all
material respects. Except to the extent disclosed in the Registration Statement
and the Prospectus, the Company has not received notice of adverse finding,
warning letter or clinical hold notice from the FDA or any non-U.S. counterpart
of any of the foregoing, or any untitled letter or other correspondence or
notice from the FDA or any other governmental authority or agency or any
institutional or ethical review board alleging or asserting noncompliance with
any law, rule or regulation applicable in any jurisdiction, except notices,
letters, and correspondences and non-U.S. counterparts thereof alleging or
asserting such noncompliance as would not, individually or in the aggregate,
have a Material Adverse Effect. Except to the extent disclosed in the
Registration Statement and the Prospectus, the Company has not, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, field correction, market withdrawal
or replacement, safety alert, warning, “dear doctor” letter, investigator
notice, or other notice or action relating to an alleged or potential lack of
safety or efficacy of any product or potential product of the Company, any
alleged product defect of any product or potential product of the Company, or
any violation of any material applicable law, rule, regulation or any clinical
trial or marketing license, approval, permit or authorization for any product or
potential product of the Company, and the Company is not aware of any facts

8



--------------------------------------------------------------------------------



 



or information that would cause it to initiate any such notice or action and has
no knowledge or reason to believe that the FDA, the EMEA or any other
governmental agency or authority or any institutional or ethical review board or
other non-governmental authority intends to impose, require, request or suggest
such notice or action.
     (bb) The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     (cc) The Company’s systems of internal accounting controls taken as a whole
are sufficient to meet the broad objectives of internal accounting control
insofar as those objectives pertain to the prevention or detection of errors or
irregularities in amounts that would be material in relation to the Company’s
financial statements; and, to the best of the Company’s knowledge, neither the
Company nor any employee or agent thereof has made any payment of funds of the
Company or received or retained any funds, and no funds of the Company have been
set aside to be used for any payment, in each case in violation of any law, rule
or regulation.
     (dd) The Company is not involved in any labor dispute and, to the knowledge
of the Company, no such dispute has been threatened, except for such disputes as
would not have a Material Adverse Effect on the Company, or subject the Company
or its shareholders to any material liability or disability.
     (ee) Except as disclosed in the Registration Statement or the Prospectus,
(i) there has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, hazardous wastes or
hazardous substances by the Company (or to the knowledge of the Company, any of
their predecessors in interest) at, upon or from any of the property now or
previously owned or leased by the Company in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have a Material Adverse Effect; (ii) there has been no material
spill, discharge, leak, emission, injection, escape, dumping or release of any
kind onto such property or into the environment surrounding such property of any
toxic wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company, except for any such spill, discharge, leak emission,
injection, escape, dumping or release which would not have a Material Adverse
Effect; and (iii) the terms “hazardous wastes,” “toxic wastes” and “hazardous
substances” shall have the meanings specified in any applicable local, state,
federal and foreign laws or regulations with respect to environmental
protection.
     (ff) There is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
without limitation Section 402 related to loans and Sections 302 and 906 related
to certifications.

9



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND DELIVERY OF SECURITIES
     2.1 Sale and Delivery of Securities.
     (a) On the basis of the representations, warranties and agreements herein
contained, but subject to the terms and conditions herein set forth, the Company
agrees to issue and sell through the Sales Manager, as agent, and the Sales
Manager agrees to sell, as agent for the Company, on a best efforts basis, up to
the Maximum Amount of the Stock during the term of this Agreement on the terms
set forth herein. The Stock will be sold from time to time as described in the
Registration Statement and Prospectus, in amounts, and subject to price
limitations, as directed by the Company and as agreed to by the Sales Manager.
     (b) The Company or the Sales Manager may, upon notice to the other party
hereto by telephone (confirmed promptly by facsimile), at any time and from time
to time suspend the offering of Stock; provided, however, that such suspension
shall not affect or impair the parties’ respective obligations with respect to
the Stock sold hereunder prior to the giving of such notice.
     (c) The compensation to the Sales Manager for sales of Stock shall be at a
commission rate of 4.5% of the gross sales price per share for the Stock sold
under this Agreement up to aggregate gross proceeds of $7 million under this
Agreement, and thereafter at a commission rate of 3.5% of the gross sales price
per share for the Stock sold under this Agreement. The remaining proceeds, after
further deduction for any transaction fees imposed by any governmental or
self-regulatory organization in respect to such sale shall constitute the net
proceeds to the Company for such Stock (the “Net Proceeds”).
     (d) The Company shall open and maintain a trading account (the “Trading
Account”) at a clearing agent designated by the Sales Manager to facilitate the
transactions contemplated by this Agreement. The Company shall, with respect to
each sale of Stock, effect delivery of the applicable number of Stock to the
Trading Account, on or before the third business day (or such other day as is
industry practice for regular-way trading) following each sale of the Stock
(each, a “Settlement Date”). The Net Proceeds from the sale of the Stock shall
be available in the Trading Account following the settlement of the sale on the
Settlement Date. The Sales Manager’s compensation shall be withheld from the
sales proceeds on each Settlement Date and shall be paid to the Sales Manager.
     (e) At each Settlement Date, the Company shall be deemed to have affirmed
each representation, warranty, covenant and other agreement contained in this
Agreement. Any obligation of the Sales Manager under this Agreement shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Article IV below.
     (f) If the Company shall default on its obligation to deliver Stock on any
Settlement Date, the Company shall (i) hold the Sales Manager harmless against
any loss, claim or damage

10



--------------------------------------------------------------------------------



 



arising from or as a result of such default by the Company and (ii) pay the
Sales Manager any commission to which it would otherwise be entitled absent such
default.
ARTICLE III
COVENANTS OF THE COMPANY
     3.1 The Company covenants and agrees with the Sales Manager that:
     (a) As promptly as practicable after the date of this Agreement, the
Company will file a supplement to the Prospectus under Rule 424(b) of the Act
naming the Sales Manager as an underwriter, to permit sales of the Stock under
the Act.
     (b) During the period in which the Sales Agent has been requested to offer
and sell Stock, the Company will notify the Sales Manager promptly of the time
when any subsequent amendment to the Registration Statement has become effective
or any subsequent supplement to the Prospectus has been filed and of any request
by the Commission for any amendment or supplement to the Registration Statement
or the Prospectus or for additional information. The Company will prepare and
file with the Commission, promptly upon the Sales Manager’s reasonable request,
any amendments or supplements to the Registration Statement or Prospectus that,
in the Sales Manager’s reasonable opinion, may be necessary or advisable in
connection with the sale of the Stock pursuant to this Agreement. The Company
will not file any amendment or supplement to the Registration Statement or
Prospectus (other than a supplement to the Prospectus that (i) relates solely to
the issuance of securities other than the Stock of the Company pursuant to this
Agreement and (ii) does not materially change the information about the Company
or its business, operations, properties or financial condition disclosed in the
Registration Statement or Prospectus previously thereto (an “Excluded
Supplement”)) unless a copy thereof has been submitted to the Sales Manager a
reasonable period of time before the filing and the Sales Manager has not
reasonably objected thereto; and it will notify the Sales Manager at the time of
filing thereof of any document that, upon filing, is deemed to be incorporated
by reference in the Registration Statement or Prospectus (unless such document
is available on the SEC’s EDGAR database, in which case no notification shall be
required). The Company will cause each amendment to the Registration Statement
or supplement to the Prospectus, and each filing or report incorporated therein,
to be prepared in form and substance as required by the Act, the Rules and
Regulations, the Exchange Act and the rules and regulations thereunder, and to
be timely filed with the Commission. Any press releases or similar publicity by
the Company related to this offering that is not covered by the preceding
provisions of this Section 3(b) must be reasonably acceptable to the Sales
Manager.
     (c) The Company will advise the Sales Manager, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Stock for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.

11



--------------------------------------------------------------------------------



 



     (d) Within the time during which a prospectus relating to the Stock is
required to be delivered under the Act, the Company will comply with all
requirements imposed upon it by the Act and by the Rules and Regulations, as
from time to time in force, so far as necessary to permit the continuance of
sales of or dealings in the Stock as contemplated by the provisions hereof and
the Prospectus. If during such period any event occurs as a result of which the
Prospectus, as then amended or supplemented, would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Act, the Company will
promptly notify the Sales Manager to suspend the offering of Stock during such
period and the Company will amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance and will use commercially reasonable efforts
to have any amendment or supplement to the Registration Statement or Prospectus
declared effective as soon as possible, unless the Company has reasonable
business reasons to defer public disclosure of the relevant information.
     (e) The Company will use commercially reasonable efforts to qualify the
Stock for sale under the securities laws of such jurisdictions as the Sales
Manager designates in writing and to continue such qualifications in effect so
long as required for the sale of the Stock, except that the Company shall not be
required in connection therewith to qualify as a foreign corporation or to
execute a general consent to service of process in any jurisdiction.
     (f) The Company will furnish to the Sales Manager and its legal counsel (at
the expense of the Company) copies of the Registration Statement and the
Prospectus during the period in which a prospectus relating to the Stock is
required to be delivered under the Act, in each case as soon as available and in
such quantities as the Sales Manager may from time to time reasonably request.
The Company will take such action as to enable the conditions set forth in Rule
153(b) to be satisfied at all times that the Sales Agent is selling Stock.
     (g) The Company will make generally available to its security holders as
soon as practicable, but in any event not later than 15 months after the end of
the Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that satisfies the provisions of Section
11(a) of the Act and Rule 158 of the Rules and Regulations.
     (h) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all of its expenses
incident to the performance of its obligations hereunder (including, but not
limited to, any transaction fees imposed by any governmental or self-regulatory
organization with respect to transactions contemplated by this Agreement and any
blue sky fees) and will pay the expenses of printing all documents relating to
the offering. The Company will reimburse the Sales Manager for its reasonable
out-of-pocket costs and expenses incurred in connection with entering into this
Agreement, including, without limitation, reasonable travel, reproduction,
printing and similar expenses, initial and ongoing due diligence, and reasonable
fees and disbursements of its legal counsel, up to an aggregate amount of
$75,000. In addition, without limiting the foregoing, the Company will pay, or
reimburse the Sales Manager for, any filing fees incurred by the Sales Manager
in connection with filings (if any) required to be made by the Sales Manager
with the NASD.

12



--------------------------------------------------------------------------------



 



     (i) The Company will use commercially reasonable efforts to maintain the
quotation of the Stock on the Trading Market and to file with the Trading Market
all documents and notices required by the Trading Market of companies quotations
for which are reported by the Trading Market.
     (j) The Company will apply the Net Proceeds from the sale of the Stock as
set forth in the Prospectus.
     (k) The Company will not, directly or indirectly, offer or sell any shares
of common stock (other than the Stock) or securities convertible into or
exchangeable for, or any rights to purchase or acquire, common stock, during the
period from the date of this Agreement through the final Settlement Date for the
sale of Stock hereunder without (i) giving the Sales Manager at least eight
hours prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and (ii) suspending activity under this program for
such period of time as may reasonably be determined by agreement of the Company
and the Sales Manager; provided, however, that no such notice and suspension
shall be required in connection with the Company’s issuance or sale of
(i) shares of common stock pursuant to any employee or director stock option or
benefits plan, stock ownership plan, dividend reinvestment plan, as such plans
may be amended from time to time, (ii) common stock, options and equity-based
awards issued pursuant to the exception contained in NASDAQ
Rule 4350(i)(1)(A)(iv), and (iii) common stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding on the date hereof. Notwithstanding the foregoing, this paragraph
(k) shall not apply during periods that the Company is neither selling Stock
through the Sales Manager nor has requested the Sales Manager to sell Stock.
     (l) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Sales Manager immediately after it
shall have received notice or obtain knowledge thereof, of any information or
fact that would materially alter or affect any opinion, certificate, letter and
other document provided to the Sales Manager pursuant to Article IV below.
     (m) Each time that the Registration Statement or the Prospectus shall be
amended or supplemented (other than an Excluded Supplement) and on the dates
specified in Section 4.1(f) below, the Company shall (unless the Company is not
then selling Stock through the Sales Manager and has not requested the Sales
Manager to sell Stock) furnish or cause to be furnished to the Sales Manager
forthwith a certificate, in form and substance satisfactory to the Sales
Manager, to the effect that the statements contained in the certificates
referred to in Section 4.1(f) below that were last furnished to the Sales
Manager are true and correct at the time of such amendment, supplement, filing,
as the case may be, as though made at and as of such time (except that such
statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such time) or, in lieu of such
certificates, certificates of the same tenor as the certificates referred to in
said Section 4.1(f) below, modified as necessary to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such certificate.
     (n) Each time that a post-effective amendment to the Registration Statement
is declared effective or the Company files an Annual Report on Form 10-K, and at
such other times

13



--------------------------------------------------------------------------------



 



as may be reasonably requested by the Sales Manager, the Company shall (unless
the Company is not then selling Stock through the Sales Manager and has not
requested the Sales Manager to sell Stock) furnish or cause to be furnished
forthwith to the Sales Manager and to its legal counsel, a written opinion of
Heller Ehrman LLP (“Company Counsel”), or other counsel reasonably satisfactory
to the Sales Manager, dated the date of effectiveness of such amendment or the
date of filing with the Commission of such document, as the case may be, in form
and substance satisfactory to the Sales Manager, of the same tenor as the
opinion referred to in Section 4.1(d) below, but modified as necessary to relate
to the Registration Statement and the Prospectus as amended and supplemented to
the time of delivery of such opinion. In addition, at each such time, the
Company shall cause to be forwarded to the Sales Manager such opinions of
special counsel to the Company as may be reasonably requested by the Sales
Manager.
     (o) Each time that a post-effective amendment to the Registration Statement
is declared effective or the Company files a Annual Report on Form 10-K, and at
such other times as may be reasonably requested by the Sales Manager, the
Company shall (unless the Company is not then selling Stock through the Sales
Manager and has not requested the Sales Manager to sell Stock) cause Deloitte &
Touche LLP, or other independent accountants then retained by the Company,
forthwith to furnish to the Sales Manager a letter, dated the date of
effectiveness of such amendment, or the date of filing of such supplement or
other document with the Commission, as the case may be, in form and substance
satisfactory to the Sales Manager, of the same tenor as the letter referred to
in Section 4.1(e) below but modified to relate to the Registration Statement and
the Prospectus, as amended and supplemented to the date of such letter.
     (p) The Company represents and agrees that, unless it obtains the prior
consent of the Sales Manager, and the Sales Manager represents and agrees that,
unless it obtains the prior consent of the Company, it has not made and will not
make any offer relating to the Offered Securities that would constitute an
Issuer Free Writing Prospectus, or that would otherwise constitute a “free
writing prospectus” as defined in Rule 405, required to be filed with the
Commission. Any such free writing prospectus consented to by the Company and the
Sales Manager is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433 (“Rule 433”), and has complied and will
comply with the requirements of Rules 164 and 433, as applicable to any
Permitted Free Writing Prospectus, including timely Commission filings where
required, legending and record keeping.
     For the purposes of this Section, “Issuer Free Writing Prospectus” means
any “issuer free writing prospectus,” as defined in Rule 433 under the Act,
relating to the Stock in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).
ARTICLE IV
CONDITIONS OF THE SALES MANAGER’S OBLIGATIONS
     4.1 The obligations of the Sales Manager to sell the Stock as provided in
this Agreement shall be subject to the accuracy, as of the date hereof, and as
of each Settlement Date

14



--------------------------------------------------------------------------------



 



contemplated under this Agreement, of the representations and warranties of the
Company in this Agreement, to the performance by the Company of its obligations
in this Agreement and to the following additional conditions:
     (a) The Registration Statement has been declared effective. No stop order
suspending the effectiveness of the Registration Statement shall have been
issued and no proceeding for that purpose shall have been instituted or, to the
knowledge of the Company or the Sales Manager, threatened by the Commission, and
any request of the Commission for additional information (to be included in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the Sales Manager’s reasonable satisfaction. The supplement to the
Prospectus contemplated by Section 3.1(a) above has been filed.
     (b) The Sales Manager shall not have advised the Company that the
disclosures in the Registration Statement or the Prospectus are not reasonably
acceptable to the Sales Manager.
     (c) Except as contemplated in the Prospectus, subsequent to the respective
dates as of which information is given in the Registration Statement and the
Prospectus, there shall not have been any material adverse change in the capital
stock of the Company, or any material adverse change, or any development that
may reasonably be expected to cause a material adverse change, in the condition
(financial or other), business, prospects, net worth or results of operations of
the Company, or any adverse change in the rating assigned to any debt securities
of the Company, if any.
     (d) The Sales Manager shall have received at the date of the first sale of
Stock hereunder (the “Commencement Date”) and at every other date specified in
Section 3.1(n) above, opinions of Company Counsel and special counsel, dated as
of the Commencement Date and dated as of such other date, in form and substance
reasonably acceptable to the Sales Manager.
     (e) At the Commencement Date and at such other dates specified in
Section 3.1(o) above, the Sales Manager shall have received a “comfort letter”
from Deloitte & Touche LLP, independent public accountants for the Company, or
other independent accountants then retained by the Company, dated the date of
delivery thereof, in form and substance satisfactory to the Sales Manager.
     (f) The Sales Manager shall have received from the Company a certificate,
or certificates, signed by (i) the Chief Financial Officer and (ii) the
President and Chief Executive Officer or any Vice President of the Company,
dated as of the Commencement Date and (unless the Company is not then selling
Stock through the Sales Manager and has not requested the Sales Manager to sell
Stock) dated as of the first business day of each calendar month thereafter
(each, a “Certificate Date”), to the effect that, to the best of their knowledge
based upon reasonable investigation:
     (i) The representations and warranties of the Company in this Agreement are
true and correct, as if made at and as of the Commencement Date or the
Certificate Date (as the case may be), and the Company has complied with all the
agreements and

15



--------------------------------------------------------------------------------



 



satisfied all the conditions on its part to be performed or satisfied at or
prior to the Commencement Date and each such Certificate Date (as the case may
be);
     (ii) No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceeding for that purpose has been
instituted or, to the knowledge of such officer after due inquiry, is
threatened, by the Commission;
     (iii) Since the date of this Agreement there has occurred no event required
to be set forth in an amendment or supplement to the Registration Statement or
Prospectus that has not been so set forth and there has been no document
required to be filed under the Exchange Act and the rules and regulations of the
Commission thereunder that upon such filing would be deemed to be incorporated
by reference in the Prospectus that has not been so filed; and
     (iv) Since the date of this Agreement, there has not been any material
adverse change in the assets or properties, business, prospects, results of
operations, or condition (financial or otherwise) of the Company, which has not
been described in an amendment or supplement to the Registration Statement or
Prospectus (directly or by incorporation).
     (g) At the Commencement Date and on each Settlement Date, the Company shall
have furnished to the Sales Manager such appropriate further information,
officers’ certificates and similar documents as the Sales Manager may reasonably
request.
     (h) At the Commencement Date and on each Settlement Date, the Company shall
have listed for quotation the Stock on the Trading Market.
     All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are satisfactory in form and
substance to the Sales Manager. The Company will furnish the Sales Manager with
such conformed copies of such opinions, certificates, letters and other
documents, as the Sales Manager shall reasonably request.
ARTICLE V
INDEMNIFICATION AND CONTRIBUTION
     5.1 The Company agrees to indemnify and hold harmless the Sales Manager and
each person, if any, who controls the Sales Manager within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (collectively, the
“Sales Manager Indemnitees”), as follows:
     (a) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

16



--------------------------------------------------------------------------------



 



     (b) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, if such settlement is effected with the written consent
of the Company; and
     (c) against any and all expense whatsoever, as incurred (including, subject
to Section 5.3 below, the reasonable fees and disbursements of legal counsel
chosen by the Sales Manager), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
(i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Sales Manager expressly for use in the Registration Statement (or any amendment
thereto) or any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto).
     5.2 The Sales Manager agrees to indemnify and hold harmless the Company and
its directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 5.1 above, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by the Sales
Manager expressly for use in the Registration Statement (or any amendment
thereto) or such preliminary prospectus or the Prospectus (or any amendment or
supplement thereto). The total liability of the Sales Manager under this
Section 5.2 shall not exceed the Net Proceeds in respect of the Stock sold by
the Sales Manager that is the subject of the dispute.
     5.3 Any indemnified party that proposes to assert the right to be
indemnified under this Article V will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Article V, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from any liability that it might have to
any indemnified party to the extent it is not materially prejudiced as a result
thereof. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly

17



--------------------------------------------------------------------------------



 



notified, to assume the defense of the action, with legal counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below. The indemnified party will have the
right to employ its own legal counsel in any such action, but the fees, expenses
and other charges of such legal counsel will be at the expense of such
indemnified party unless (1) the employment of legal counsel by the indemnified
party has been authorized in writing by the indemnifying party, (2) the
indemnified party has reasonably concluded (based on the written advice of legal
counsel) that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, (3) a conflict or potential conflict exists (based on the
written advice of legal counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party) or (4) the indemnifying party has not in fact employed
legal counsel to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, in each of which cases
the reasonable fees, disbursements and other charges of legal counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not be liable for any settlement of any action or claim effected without its
written consent (which consent will not be unreasonably withheld).
     5.4 In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Article V is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Sales Manager, the
Company and the Sales Manager will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Sales Manager, such as persons who control the Company within the meaning of the
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and the Sales Manager may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and the
Sales Manager on the other. The relative benefits received by the Company on the
one hand and the Sales Manager on the other hand shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total compensation (before
deducting expenses) received by the Sales Manager from the sale of Stock on
behalf of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Sales Manager, on the other, with
respect to the statements or omission which resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such

18



--------------------------------------------------------------------------------



 



offering. Such relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Sales Manager, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Sales Manager agree that it would not be just and
equitable if contributions pursuant to this Section 5.4 were to be determined by
pro rata allocation or by any other method of allocation, which does not take
into account, the equitable considerations referred to herein. The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense or damage, or action in respect thereof, referred to above in this
Section 5.4 shall be deemed to include, for the purpose of this Section 5.4, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the foregoing provisions of this Section 5.4, the Sales Manager
shall not be required to contribute any amount in excess of the amount by which
the total actual sales price at which Stock sold by the Sales Manager exceeds
the amount of any damages that the Sales Manager has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5.4, any person who controls a party to this Agreement within the
meaning of the Act will have the same rights to contribution as that party, and
each officer and director of the Company who signed the Registration Statement
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 5.4, will notify
any such party or parties from whom contribution may be sought, but the omission
so to notify will not relieve that party or parties from whom contribution may
be sought from any other obligation it or they may have under this Section 5.4.
No party will be liable for contribution with respect to any action or claim
settled without its written consent (which consent will not be unreasonably
withheld).
     5.5 The indemnity and contribution provided by this Article V shall not
relieve the Company and the Sales Manager from any liability the Company and the
Sales Manager may otherwise have (including, without limitation, any liability
the Sales Manager may have for a breach of its obligations under Article II
above).
ARTICLE VI
REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY
     6.1 All representations, warranties and agreements of the Company herein or
in certificates delivered pursuant hereto, and the agreements of the Sales
Manager contained in Article V above, shall remain operative and in full force
and effect regardless of any investigation made by or on behalf of the Sales
Manager or any controlling persons, or the Company (or any of their officers,
directors or controlling persons), and shall survive delivery of and payment for
the Stock.

19



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION
     7.1 The Company shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 3.1(h), Article V and Article VI above
shall remain in full force and effect notwithstanding such termination.
     7.2 The Sales Manager shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 3.1(h), Article V and Article VI above
shall remain in full force and effect notwithstanding such termination.
     7.3 This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 7.1 or 7.2 above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 3.1(h), Article V and Article VI above
shall remain in full force and effect.
     7.4 Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Sales Manager or the Company, as the case may be. If such
termination shall occur during a period when sales of Stock are being made
pursuant to this Agreement, any sales of Stock made prior to the termination of
this Agreement shall settle in accordance with the provisions of this Agreement.
ARTICLE VIII
NOTICES
     8.1 All notices or communications hereunder shall be in writing and if sent
to the Sales Manager shall be mailed, delivered or facsimiled and confirmed to
the Sales Manager at Brinson Patrick Securities Corporation, 330 Madison Avenue,
9th Floor, New York, New York 10017, facsimile number (212) 453-5555, Attention:
Corporate Finance, or if sent to the Company, shall be mailed, delivered or
telecopied and confirmed to the Company at 101 Enterprise, Suite 300, Aliso
Viejo, California 92656, Attention: Chief Financial Officer; facsimile number
(949) 643-6820. Each party to this Agreement may change such address for notices
by sending to the parties to this Agreement written notice of a new address for
such purpose.
ARTICLE IX
MISCELLANEOUS
     9.1 This Agreement shall inure to the benefit of and be binding upon the
Company and the Sales Manager and their respective successors and the
controlling persons, officers and

20



--------------------------------------------------------------------------------



 



directors referred to in Article V above, and no other person will have any
right or obligation hereunder.
     9.2 Indemnification pursuant to Section 5.1 hereof will not constitute the
exclusive remedy available to the Sales Manager Indemnitees for any breach or
alleged breach by the Company of any representation, warranty, covenant or
agreement contained in this Agreement.
     9.3 This Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, between the parties hereto with regard to the subject matter hereof.
     9.4 THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS.
     9.5 This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The parties agree that this Agreement will be
considered signed when the signature of a party is delivered by facsimile
transmission. Such facsimile transmission shall be treated in all respects as
having the same effect as an original signature.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date hereof.

            AVANIR PHARMACEUTICALS
      By:   /s/ Michael J. Puntoriero         Name:   Michael J. Puntoriero     
  Title:   CFO     

            BRINSON PATRICK SECURITIES CORPORATION
      By:   /s/ Todd Wyche         Name:   Todd Wyche        Title:   Managing
Director     

22



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(f)
List of Significant Subsidiaries
Alamo Pharmaceuticals, LLC

 